Citation Nr: 0634562	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for right lower 
lobe partial pneumonectomy, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial evaluation greater than 20 
percent for right lower extremity peripheral neuropathy.

3.  Entitlement to an initial evaluation greater than 20 
percent for left lower extremity peripheral neuropathy.

4.  Entitlement to an effective date earlier than January 17, 
2002 for the grant of service connection for right lower 
extremity peripheral neuropathy.

5.  Entitlement to an effective date earlier than January 17, 
2002 for the grant of service connection for left lower 
extremity peripheral neuropathy.

6.  Entitlement to an effective date earlier than January 17, 
2002 for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1967.  His report of discharge reflects that he had 
three years' prior active service, but these dates have not 
been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2003 and 
October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the RO granted a 20 percent evaluation 
for the veteran's service-connected right and left lower 
extremity peripheral neuropathy, respectively, during the 
pendency of the veteran's appeal, in an October 2004 rating 
decision.  As this increased rating does not constitute a 
full grant of all benefits possible, and as the veteran has 
not withdrawn his claim, the issues concerning entitlement to 
higher initial evaluations for right and left lower extremity 
peripheral neuropathy are still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In addition, the Board notes that the veteran appealed the 
evaluations initially assigned his right and left lower 
extremity peripheral neuropathy.  Hence, the Board must 
consider the proper evaluation to be assigned for this 
disability from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, in its October 2004 rating decision, the RO granted 
entitlement to TDIU.  The veteran has appealed the effective 
date assigned.  Thus, the issue is phrased on the front page 
of this decision as one involving the appropriate effective 
date to be assigned for, rather than entitlement to, TDIU.  

The issues of an increased evaluation for the right lower 
lobe partial pneumonectomy and higher initial evaluations for 
the right and left lower extremity peripheral neuropathy 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The earliest document in the claims file that may be 
accepted as a current claim for service connection for 
peripheral neuropathy is the veteran's claim for service 
connection for P.N. that the RO received on January 17, 2002.

2.  Claims for unstable feet and exposure to the herbicide 
Agent Orange were filed, respectively, in July and November 
1996, but in March 1997 the veteran withdrew these claims 
before a decision was rendered.

3.  A claim for a foot disability was similarly filed in July 
1994 but before a decision could be rendered, in October 
1994, the veteran withdrew the claim.

4.  The earliest claim for TDIU presented by the evidence of 
record is the veteran's claim for unemployability that the RO 
received on January 17, 2002. 

5.  There is no evidence showing the veteran to be 
unemployable due to service-connected disabilities prior to 
January 17, 2002.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 17, 
2002 for the grant of service connection for a right lower 
extremity peripheral neuropathy is not warranted.  38 
U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).

2.  The criteria for an effective date prior to January 17, 
2002 for the grant of service connection for a left lower 
extremity peripheral neuropathy is not warranted. 38 U.S.C.A. 
§§ 5102, 5103, 5013A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).

3.  The criteria for an effective date prior to January 17, 
2002 for entitlement to TDIU is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5107, 5108, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

In the present case, the Board notes that the issue now under 
appeal, that of the effective dates assigned the now service 
connected right and left lower extremity peripheral 
neuropathy and entitlement to TDIU are "downstream issues." 
In other words, the initial issues were of service connection 
and entitlement to TDIU, which were granted in April 2003 and 
October 2004 rating decisions.  The veteran then appealed the 
effective dates assigned.  Pre-adjudication VCAA notice was 
provided concerning the claims for service connection in July 
2002.  Additionally, post-adjudication VCAA notice was 
provided concerning the establishment of effective dates in 
August 2005.  The notices provided informing the veteran of 
the type of evidence needed to substantiate the claim of 
service connection and, subsequently, an earlier effective 
date.  Namely, he was informed that the effective date of an 
evaluation and award of pension and compensation based on an 
original claim was the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  The veteran 
was also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on her behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claims.

As for content of the notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess, supra (notice was provided on four of the five 
elements). 

As to the remaining elements under Dingess, the notice did 
not include the criteria for rating the disabilities for 
which service connection was granted.  But as this issue is 
the matter of a remand immediately following this decision, 
the Board finds any defect with respect to the notice under 
Dingess, supra, has not prejudiced the veteran's claim with 
regard to the issues being decided herein.

The action of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he declined to do.  For these reasons, any 
procedural defect caused by the timing of notice was cured 
and the veteran has not been prejudiced by any defect in the 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (2006) (Fed. Cir. Apr. 
5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical and personnel records, VA and non-
VA treatment records, and records from the Social Security 
Administration (SSA).  In addition, the veteran was provided 
VA examinations.  

The veteran has identified no additional records to obtain, 
pertinent to these claims, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims of service 
connection and higher evaluations is required to comply with 
the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II.  Criteria

The veteran seeks earlier effective dates both for the grant 
of service connection of his right and left lower extremity 
peripheral neuropathy, and for the grant of entitlement to 
TDIU.

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005). The effective date for the 
grant of service connection for disability compensation is 
the "[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400(o).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2005).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2005); see 38 
C.F.R. § 3.155(c) (2005).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  The 
mere presence of medical evidence in a claims file, even in 
the service medical records or at a VA medical facility, does 
not establish an intent on the part of the veteran to seek 
service connection.  See 38 C.F.R. § 3.1(p); Brannon, supra; 
Lalonde v. West, 12 Vet. App. 377, 380 (1999).

Where a claim for an increased evaluation results in the 
assignment of a rating that meets the schedular requirements 
for consideration of TDIU, and there is evidence of inability 
to secure or follow a substantially gainful occupation as a 
result of the service-connected disability or disabilities, a 
claim for TDIU is implied.  See Norris v. West, 12 Vet. App. 
413, 420 (1999) (A claim for TDIU is "merely an alternate 
way to obtain a total disability rating without be rated 100% 
disabled under the Rating Schedule" (citing Parker v. Brown, 
7 Vet. App. 116, 118 (1994)).  However, this theory of 
finding an informal claim does not apply prior to the holding 
in Norris, which was decided June 9, 1999.  See Lynch v. 
Gober, 11 Vet. App. 22, 29 (1997) (rejecting constructive 
possession argument for cases decided prior to Bell), vacated 
and remanded on other grounds sub nom.  Lynch v. West, 178 
F.3d 1312 (Fed.Cir.1998) (table), reinstated by Lynch v. 
West, 12 Vet .App. 391 (1999) (per curiam order).

Where a veteran is assigned a 100 percent schedular 
evaluation for a service-connected disability, the veteran is 
not entitled to TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100%"); Holland v. Brown, 6 
Vet. App. 443, 446 (1994) ("100% schedular rating 'means 
that a veteran is totally disabled'").

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

II.  Analysis

Earlier Effective Date for the Grant of Service Connection

In the present case the veteran initially claimed service 
connection for a number of disabilities, include a foot 
disability he described as hot foot syndrome, in a claim 
received by the RO in July 1994.  In August 1994, the RO 
wrote the veteran requesting he provide documentation 
concerning his receipt of disability benefits from SSA.  The 
veteran responded the following month that he had not yet 
received such information from SSA.  In the meantime, the RO 
continued to develop the veteran's claims, obtaining private 
and VA treatment records.  In October 1994, the RO issued the 
veteran a letter notifying the veteran it had discontinued 
the veteran's claims at his request, reporting that it had 
received a withdrawal of claims by the veteran in October 
1994.  The letter notified the veteran that he could reopen 
his claims at any time, and if he did so within one year, his 
benefits would be based on the original claim.  The letter 
further notified the veteran that if he did not wish to 
withdraw his claims, he should contact the RO immediately.

The next communication from the veteran present in the claims 
file is dated in July 1996 and is a claim for a number of 
disabilities, including a foot disability.  With it, the 
veteran submitted a letter acknowledging that he had 
withdrawn his claims in September 1994 when he received 
notification from SSA that he had been found disabled.  The 
letter stated that he now wished to reopen his claims with 
VA.

A deferred rating decision dated in November 1996 explains 
that the veteran was told the only valid claim the RO had on 
file at the time was for gastroenteritis.  However, medical 
records reflected a history of small cell lung cancer, and 
development was indicated.  A December 1996 rating decision 
granted service connection for a lung disability and denied 
service connection for gastroenteritis.  The rating decision 
did not address the veteran's claim for service-connection 
for his feet.

In November 1996, the veteran responded stating that he was 
exposed to the herbicide Agent Orange and had periodic 
problems as a result.  The RO responded in March 1997 and 
asked the veteran to be more precise about what disability he 
was claiming as result of Agent Orange exposure, and to 
provide details of his exposure.  Copies of forms were 
provided for the veteran's use, including VA Form 21-4138, 
"Statement in Support of Claim," and VA Form 21-4142, 
"Authorization and Consent to Release Information to the 
Department of Veterans Affairs."  The veteran responded in 
the same month that he would not be filling out the provided 
forms because he felt his case with VA had been settled, and 
he was receiving a 30 percent disability.  

The Board notes that 38 C.F.R. § 3.158(a) provides that where 
evidence requested in connection with an original claim is 
not furnished within one year of the request, the claim will 
be considered abandoned.  However, in light of the veteran's 
letter stating he would not be providing the requested 
material in light of the fact his claim for a lung disability 
had been granted and evaluated as 30 percent, the Board 
observes that this constitutes a deliberation not to respond 
on the veteran's part and interprets the action as a 
withdrawal of the claims.

Thereafter, the next document received at the RO from the 
veteran is his claim for P.N. problems, received on January 
17, 2002.

Ultimately, the RO granted service connection for right and 
left lower extremity peripheral neuropathy in an April 2003 
rating decision, evaluating the disabilities as 10 percent 
disabling, effective January 17, 2002.  In an October 2004 
rating decision, the RO increased the evaluations assigned to 
20 percent, respectively, but confirmed January 17, 2002 as 
the effective date.  The RO based the effective date on the 
date of the claim the veteran filed for the disabilities.

The record shows that the veteran filed a claim for a foot 
condition in July 1994, which he withdrew in October 1994.  
In July and November 1996, he again filed claims for a foot 
disability and exposure to Agent Orange, which he again 
withdrew in March 1997.  

Thereafter, the next document filed with the claims file that 
can be considered a claim was received January 17, 2002.  
Thus, the earliest claim of record that may be construed as a 
claim for service connection for peripheral neuropathy was 
received January 17, 2002.  

Under analysis as a new claim, the earliest effective date 
that can be granted for the service connection of right and 
left lower extremity peripheral neuropathy is the date of 
receipt of his claim.  

After close review of the record, the Board finds that 
applicable law provides that the effective date of the grant 
of service connection for right and left lower extremity 
peripheral neuropathy may be established is January 17, 2002.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the 
claim for an effective date earlier than January 17, 2002 
must be denied. 

Earlier Effective Date for the Grant of TDIU

In the present case, the veteran first claimed entitlement to 
TDIU in a VA Form 21-8940 received by the RO on January 17, 
2002.  The claim was initially denied but, while still 
pending, was granted in an October 2004 rating decision, 
effective January 17, 2002.  The effective date was based on 
the date the claim for such was received.

At the time of his claim, the veteran listed his last 
employment had been from 1968 through 1992, with the highest 
monthly earnings of $1,500.00.  At this time, the veteran was 
service-connected for only his lung disability, which was 
evaluated as 30 percent disabling, from July 17, 1996, when 
service connection was originally.  

The veteran's argument is, presumably, that he should be 
granted entitlement to TDIU back to June 1993, when 
entitlement for SSA disability benefits began.  SSA documents 
do show that the veteran was found to be disabled in 
September 1994 due to a primary diagnosis of neuritis of the 
feet and a secondary diagnosis of chronic pulmonary 
insufficiency status post right lower lobe segmentectomy with 
an onset in December 1992.  In November 1997, this finding 
was changed to reflect a primary diagnosis of peripheral 
neuropathy and a secondary diagnosis of coronary artery 
disease, with onset in December 1992.  

Concerning the argument that the decision from SSA finding 
the veteran disabled effective in December 1992 supports the 
grant of an earlier effective date for TDIU, the Board 
observes that CAVC has held that while SSA records may be 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

In the present case, record from SSA show that the veteran 
was disabled due to a primary diagnosis initially identified 
as neuritis of the feet and subsequently, as peripheral 
neuropathy, which was not in fact service connected until 
January 2002.  By this decision, the Board has assigned an 
effective date of January 16, 2002 for the grant of service 
connection for these disabilities.  While the records show 
that the veteran had a secondary diagnosis involving his lung 
disability, for which he was service-connected from July 
1996, this diagnosis was subsequently changed to coronary 
artery disease.  Thus, the Board finds that these records 
cannot provide a basis sufficient to grant entitlement to 
TDIU, for several reasons.

First, records showing the basis for the grant of SSA 
disability benefits were not received by the RO until January 
of 2002.

Second, the finding of unemployability was based on medical 
evidence showing multiple disabilities including the foot, 
heart, and lung disabilities.  In particular, the lung 
disability is described as chronic shortness of breath which 
was associated with both the heart condition and surgery for 
lung cancer.  While medical examinations conducted by SSA 
physicians show findings of exertional shortness of breath 
associated with congestive pulmonary disease (COPD), the 
overall findings of SSA in 1997 were ultimately that the 
veteran was found disabled primarily by peripheral neuropathy 
and coronary artery disease.  

Hence, even assuming, without finding, that such records, if 
received at the time disability eligibility was determined, 
in 1994, could have provided the basis for a finding of 
unemployability for the purposes of TDIU, SSA records 
demonstrate that the finding of disability was based both 
service-connected, lung, and nonservice-connected 
disabilities, peripheral neuropathy and heart disease.  
Peripheral neuropathy was not service connected until January 
2002.  

In this case, an earlier effective date for TDIU under 
extraschedular provisions cannot apply because the record 
demonstrates, for reasons fully explained above, that the 
veteran was not, in fact, unemployable due to service-
connected disabilities prior to January 16, 2002.  See 38 
C.F.R. § 3.321(b)(1).

The Board has analyzed the record before it, including SSA 
records, and finds that unemployability due to service- 
connected disabilities is established effective January 17, 
2002.  There are no other findings, opinions, or medical 
evidence showing that the veteran was unemployable due to his 
service-connected disabilities prior to January 17, 2002.  
Therefore, the preponderance of the evidence does not support 
the grant of an effective date earlier than January 17, 2002 
for the grant of TDIU.  Thus, the claim is denied.





ORDER

An effective date earlier than January 17, 2002 for the grant 
of service connection for right lower extremity peripheral 
neuropathy is denied.

An effective date earlier than January 17, 2002 for the grant 
of service connection for left lower extremity peripheral 
neuropathy is denied.

An effective date earlier than January 17, 2002 for the grant 
of entitlement to TDIU is denied.


REMAND

The veteran also seeks entitlement to an increased evaluation 
for his service connected lung disability, and higher initial 
evaluations for his newly service-connected right and left 
lower extremity peripheral neuropathy.

However, the Board observes that the most recent VA 
examinations of record are dated in February 2003, and the 
most recent VA treatment records are dated in 2002.  The 
Board thus finds it would be helpful to first obtain 
outstanding VA treatment records and again afford the veteran 
opportunity for VA examination to determine the nature and 
extent his service connected disabilities.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify his 
treating private and VA health care 
providers.  Obtain all identified 
treatment records, and any and all 
treatment records from the VA Medical 
Center (VAMC) in Las Vegas, Nevada from 
2002 to the present.  Obtain release of 
private medical records as appropriate.

2.  After completion of #1, above, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of the service 
connected lung disability and right and 
left lower extremity peripheral 
neuropathy.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and a copy of this remand, must 
be sent to the examiner for review.  The 
examiner should summarize the medical 
history, including the onset and course 
of the service-connected right lower lobe 
partial pneumonectomy and right and left 
lower peripheral neuropathy; describe any 
current symptoms and manifestations 
attributed to the right lower lobe 
partial pneumonectomy and right and left 
lower peripheral neuropathy; and provide 
diagnoses for any and all respiratory and 
lower extremity neurological pathology.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for an increased 
evaluation for right lower lobe partial 
pneumonectomy, and higher initial 
evaluations for and right and left lower 
peripheral neuropathy with application of 
all appropriate laws and regulations, 
including Fenderson, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case (SSOC) 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of her claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


